UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-32616 BODISEN BIOTECH, INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0381367 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2001, FanMei Building No. 1 Naguan Zhengjie Xi’an, Shaanxi People’s Republic of China (Address of Principal Executive Offices) (Zip Code) 852-2482-5168 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of each of the issuer’s classes of common stock as of August 14, 2013: 21,510,250. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 PART II Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 2 Table of Contents ITEM 1. BODISEN BIOTECH, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, Notes (unaudited) (audited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $1,153,418 and $475,122 3 Other receivables Due from a related party 4 - Inventory 5 Advances to suppliers 3 Prepaid expense and other current assets Total current assets PROPERTY AND EQUIPMENT, net 3 MARKETABLE SECURITY, AVAILABLE-FOR-SALE 6 INTANGIBLE ASSETS, net 7 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue 3 Bank loan 8 - Total current liabilities Long-term bank loan - - TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.0001 per share; authorized 5,000,000 shares; nil issued and outstanding - - Common stock, $0.0001 per share; 30,000,000 shares authorized and 21,510,250 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income 3 Statutory reserve 11 Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Table of Contents BODISEN BIOTECH, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Loss from operations ) Non-operating income (expense): Other income (expense) Interest income 77 Interest expense ) Total non-operating income (expense) Net loss ) Other comprehensive loss Foreign currency translation gain Unrealized gain (loss) on marketable equity security ) ) ) Total other comprehensive income (loss) ) Comprehensive loss $ ) $ ) $ ) $ ) Weighted average shares outstanding : Basic Diluted Earnings (loss) per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents BODISEN BIOTECH, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Allowance for (recovery of) bad debts ) Loss on disposal of equipment - (Increase) / decrease in assets: Accounts receivable Other receivables ) Inventory ) Due from a related party ) - Advances to suppliers ) ) Prepaid expense ) ) Increase / (decrease) in current liabilities: Accounts payable ) Accrued expenses ) ) Deferred revenue ) ) Other payables Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment - ) Proceeds from sale of property and equipment - Proceeds from repayment of note receivable - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loan - Repayment of bank loan ) ) Net cash used in financing activities ) - Effect of exchange rate changes on cash and cash equivalents NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ Income taxes paid $
